COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00222-CV


Ross Mandel and Lea Mandel                 §    From the 431st District Court


v.                                         §    of Denton County (2013-70534-431)


                                           §    June 30, 2016
Lewisville Independent School
District, County of Denton, City of
Plano, and Claussner Holdings, LLC         §    Opinion by Chief Justice Livingston


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Ross Mandel and Lea Mandel shall pay

all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston